Case: 16-40913      Document: 00513804254         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40913
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FELIX BOTELLO, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-23-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Felix Botello, Jr., raises an
argument that is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-
09 (5th Cir. 2009), which held that knowledge of drug type and quantity is not
an element of a 21 U.S.C. § 841 offense. Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.